Clark, C. J.
It was error to admit the testimony of the defendant that she did not understand she was guaranteeing this judgment in the written guarantee she sent Brown, for she testified that she knew there were three judgments held by Brown, all taken at the same time, and it was to procure the holding up of the levy of the executions upon these judgments that the guarantee was given.
The court also erred in refusing to charge as prayed by the plaintiff, “If the jury believes all the evidence in this case, it will answer the issue ‘Yes, $90 and interest.’ ”
It is elementary that a written agreement can not be changed, altered, or varied by a contemporaneous parol agreement, and in this case the defendant does not even allege nor put in evidence such parol change of the contract, but merely says that she “did not understand” that she was guaranteeing all three judgments.
There were other errors, but it is not necessary to discuss them.
New trial.